tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date january number release date legend org organization name org address xx date -addkess address brl employer_identification_number person to contact id number contact numbers certified mail - return receipt requested dear in a determination_letter dated february 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the cade based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on ‘september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_601 c of the code you have filed taxable returns on form s 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx 20xxx with us appropriate service_center indicated in the instructions for the return for future periods you are required to file form 1120-pc with the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations department of the treasury internal_revenue_service commerce street datias tx date tax_exempt_and_government_entities_division legend org organization name xx date address address poa poa taxpayer_identification_number org address forms tax_year s ended person to contact ld number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or ail of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent te proposed adverse action we will then send you a final letter modifying or revoking your exempt status under ilr c sec_501 c if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance hyou have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form report of examination envelope cc poa tom 886a bern ofs tsao rete seve explanation of items schedule no or exhibit ‘year period ended 20xx ‘name of taxpayer org legend org organization name country country xyz state trustee-1 trustee owner co0 co-b co-9 co-10 co- co-12 co-19 co-20 co-21 a towers xx date address address city city ‘tower-1 tower-2 tower-3 tower-4 owner-1 owner-2 owner-3 qwner-4 co-13 ot -co-1 co-2 3t4 co-6 co-14 co-15 co-16 co-1 co- co-4 of om co-3 gm ge sec_21 companies co-5 issue sec_1 dees org qualify for tax exempt status under internal revere code irc sec_501 for the years beginning january 20xx iforg does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed in the city in the country on february 19xx association listed the following objects its memorandum of undertake and carry on the business of professional malpractice hospital comprehensive general liability product_liability accident employers’ liability fidelity guarantee third party burglary theft fire accident marine storm earthquake flood war risk insurrection riot civil commotion strike vehicle aviation ship steam boiler plate glass workers’ compensation insurances against or upon the contingency or injury damage or loss to persons by accident or misadventure injury loss insurances to protect employers and principals against liability on account of or damage either sustained or caused by workmen servants employee or agents in their employment or acting on their behalf insurances of factories warehouses premises houses tenements merchandise and all other_property and effects real and person against loss or damage by fire explosion lightning storm tempest flood aiveraft and things dropped therefrom to reinsure counter-insure or co-insure any of the risk undertaken by the company share capital of the company is dollar_figuredollar_figure divided into dollar_figure shares of dollar_figuredollar_figure each par_value there would be any where from one to seven directors on may 20xx org made a d election to be taxed as a domestic organization on the election they stated the following shareholders form 886-a teres page -1- department of te trearory- fecal revenue sevice fomn 686a ‘name of taxpayer org schedles noor exhibit ‘year period ended 20xx ‘depart of tran tove revenue sev explanation of items trustee-1 trustee co-1 co-2 form_1024 application_for recognition of exemption under sec_501 was filed by the organization seeking tax exempt status under internal_revenue_code irc c its purpose as stated in the application form was as follows to provide warranty and guaranty insurance protection with respect to certain of the commercial operations of co-3 for the benefit of co-3 its customers in the telecommunications industry and other entities engaged in similar or related businesses the application form stated that there would be dollar_figure shares authorized dollar_figure par_value issued and outstanding shares based on the information in the application form the service issued a determination_letter dated february 20xx granting tax exempt status to org under sec_501 org entered into policy no two year indemnification policy the policy was from may 20xx through april 20xx the policy provided the following information org the company a country company duly licensed is held and firmly bound unto co-4 fk a co-3 an xyz corporation co-4 and its affiliates all as identified and designated on schedule a attached co-5 a xyz corporation co-5 and co-6 a xyz corporation co-6 as beneficiary pursuant to and in accord with the terms and provisions herein set forth and contacted whereas co-4 has entered into agreements for construction work with co-7 for telecommunications tower system design engineering construction and or maintenance to be performed at various locations ‘as whereas the obligation for performance of the remaining services and warranties under the contracts must be guaranteed and assured in order to collect and receive all remaining outstanding invoices and retainage due co-4 from co-7 ‘as whereas co-5 financed by means of a sale leaseback the complete facilities and has certain exposures and responsibilities directly and indirectly as a result of and in connection with said financing structure form 886-a reve page -2- ‘department of te treasury ntecaal revenue secvice fou 886a ‘name of taxpayer org schedule noor exhibic ‘year feriod ended 20xx ‘beparenant of the tremor tatora revenue seaice explanation of items and whereas co-6 operates and maintains the subject tower facility for the benefit of the identified owners and various present and future users or lessees of the subject tower facilities ‘therefore for and in consideration of premium of dollar_figure the company hereby warrants and guarantees to co-4 on its behalf and on behalf of limited to co-5 and co-6 as follows its affiliates and designees specifically but not all workmanship and materials rendered or delivered shall conform to the drawings submittals and specifications as to kind qualify function and characteristic of materials and workmanship specified by the co-7 owner pursuant to and in accord with the terms and provisions of the subject plans design and specifications act and shall remain in good condition and shall be free from any fault or defect for years from the date thereof company shall indemnify and hold harmless co-4 its owners affiliates agents directors and employees against any and all liabilities claims judgments losses orders awards damages costs fines penalties cost of defense and attomey fees to the extent the arise from or in connection with fumishing performance or use of any material supplied by co-4 or its affiliates or subcontractors defects in workmanship rendered pursuant to and in accorded with the provisions of the subject plans designs and specifications obligation of the company shall be limited to an amount not to exceed of any claint of loss or damage per schedule a of policy the following was listed affiliates and designees co- c06 co-15 co-16 co-17 co-18 co-19 co-20 co-21 co-7 tower structures tower-1 address city xyz form 886-acmensm page -3- deparment ofthe treasury invemal revere service fo 886a doparino of ie fema orl kavos see explanation of items ‘name of taxpayer org schedule noor exhibit ‘year petiod ended 20xx tower-2 address city xyz tower-3 address city xyz tower-4 address city xyz tower site owners owner-1 owner-2 qwner-3 owner-4 no other business has been conducted other than the policy mentioned above no new business has been solicited no new policies have been issued form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by org for the year ending december 20xx and the percentage of gross premiums to gross_receipts for the same year per notice_2006_42 20xx_ law and analysis no tax_return has been filed for the 20xx tax_year as of this writing org premiums- total premiums interest_income total gross_receipts percentage- gross premium reinsurance income to gross_receipts the amount shown as premiums above was determined by making an adjustment to the unearned_premium account for premiums that were paid in a prior year and earned in this year an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately internat revenue code sec_501 a exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- does internal_revenue_code irc sec_501 for the years beginning january form 886-ag evaes page department ofthe treasury - tnternal revenue service qualify for tax exempt status under pom 886a ‘name of taxpayet part af ie tsay ral revaos ae explanation of items schedsle no or exhibit ‘yeat period ended 20xx_ org i d the gross_receipts for the taxable_year do not exceed dollar_figure and i1 more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company ot a member of the employee's family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 c a to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of s01 c a a premiums including deposits and assessments without reduction for retum premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized fiom the sale_or_exchange of capital assets because those items ate described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gtoss income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832s ang form 886-aqun 4e5 page department of the treaeory - ternal revenue sevion explanation of ems ‘deparment of he teas atonal revere seioe schedule no or eshibit year petiod ended 20xx foun 686a ‘name of taxpayer org sec_834 of the intemal revenue code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the intemal revenue code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under intemal revenue code irc sec_501 a and the operation of that did not qualify for tax exempt status for the years beginning january it was determined from the chart above during _ ‘was able to meet the gross_receipts requirement of under dollar_figure dollar_figure however they since their gross premiums to gross_receipts percentage could not meet the requirement of more than of gross premiums to gross_receipts _ requirement since requirements that are for mutual companies only _ did not exceed the did not qualify for tax exempt status for years starting january was a stock company it did not have the ability to try to meet the second set of section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 c it states effective date- in general except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 a of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date ‘was not involved in a court ordered liquidation during therefore section does not apply to this organization for 886-aqn page -6- department ofthe teeasury-tntemal revenue service explanation of items pa tie tay taaral resos soe tom 886a ‘name of taxpayer org therefore for the years beginning january did not qualify for tax exempt status under sec_501 schedule no or exhibit ‘yeac period ended 20xk wf years beginning january what are the tax consequences does not qualify for tax exempt status for since beginning january january fotm 1120-pc for yeats beginning january did not qualify for tax exempt status under sec_501 for the years tax exempt status should be revoked for years beginning should have filed filings of the forms were incorrect sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- gi the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or form 886-a gievdollar_figure page -7- department of the treasury -tnteroal reveaue service foun 886a ‘name of taxpayer org schedule novor exhibit ‘yeat period ended 20xx explanation of items ‘efirimcne ofthe teena tnteral revenue benes b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this seotion the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately any election filed now or in the future would only be effective for the year the election was filed and all subsequent years the election can not be made retroactive is not entitled to the relief under if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january pc is required for each year and all future years where does aot qualify for exemption if form meets the requirements under sec_501 c in future years it may be allowed to file the form_990 for each year they qualify as a self-declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required is allowed to make an election under sec_831 b once the election is made itis effective for the year the election was made and for all future years that the form 1120-pc is required the election can not be made retroactive taxpayer's position unknown at the time of this writing summary tis the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be requized to be filed for any year where org does not qualify for exemption under sec_501 fon 886-acne sec_5 page -8 ‘departnent of the teeasury - internal revemie service
